DETAILED ACTION

The Applicant’s amendment filed on June 29, 2022 was received.  Claims 3, 5, 7 and 21-27 are now canceled.  Claims 1 and 13 were amended.  Claims 29-32 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 14, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Krutsinger on July 5, 2022.
The instant claims have been amended as follows: 
Claim 18 is amended as shown below
18.      (Currently Amended) A metal fabrication workstation comprising:
a steel work surface being at least 20 feet in length and configured to support a plurality of metal assembly components;
a base supporting the steel work surface, wherein the base and steel work surface in combination form part of the metal fabrication workstation;
guide rails extending along opposing sides of the base, the guide rails comprising a gear rack;
a beam located above the steel work surface, the beam coupled to beam supports each comprising a lower end portion movably engaging the gear rack;
an ink dispenser coupled to and movable along the beam, the ink dispenser configured to contact the steel work surface and mark the steel work surface with an assembly pattern that outlines one or more metal assembly components;
one or more motors operable to move the ink dispenser along the beam and operable to move the beam along the guide rails; 
a controller including computer executable code that, when executed by the controller, causes the one or more motors to move the ink dispenser into contact with the steel work surface and mark the steel work surface with the assembly pattern; and
a user interface coupled to the controller.

Claim 30 is canceled. 
In claim 32, line 1, “The metal fabrication workstation of claim 30, wherein” has been replaced with --The metal fabrication workstation of claim 18, wherein--. 


Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Reckevicius et al. and Miyamoto et al. on claims 1-2, 4, 9, 11, 14-20 and 28 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Reckevicius et al., Miyamoto et al. and Kalmthout et al. on claims 6 and 10 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Reckevicius et al., Miyamoto et al. and Ozawa et al. on claims 8 and 12 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Reckevicius et al., Miyamoto et al. and Tinsley et al. on claim 13 is withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1-2, 4, 6, 8-20, 28-29 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a controller including computer executable code that causes the one or more motors to move the marking device into contact with the metal work surface and mark the metal work surface with the assembly pattern, where the assembly pattern outlines one or more components of the railing assembly, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 13, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a controller including computer executable code that causes the one or more motors to move the marking device into contact with the metal work surface and mark the metal work surface with the assembly pattern that outlines one or more components of the railing assembly, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 18, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a controller including computer executable code that causes the one or more motors to move the ink dispenser into contact with the steel work surface and mark the steel work surface with the assembly pattern, where the assembly pattern outlines one or more metal assembly components, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717